                                          Case 4:19-cv-06552-YGR Document 36 Filed 05/12/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CAROLINE L. CONNOR, M.D.,                          Case No. 19-cv-06552-YGR (TSH)
                                   6                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   7             v.
                                                                                            Re: Dkt. No. 31
                                   8     UNUM LIFE INSURANCE COMPANY
                                         OF AMERICA,
                                   9
                                                        Defendant.
                                  10

                                  11          The parties have a dispute about the application of the attorney-client privilege. ECF No.

                                  12   31. Federal Rule of Civil Procedure 26(b)(5)(A) states:
Northern District of California
 United States District Court




                                  13                  When a party withholds information otherwise discoverable by
                                                      claiming that the information is privileged or subject to protection as
                                  14                  trial-preparation material, the party must:
                                  15                  (i) expressly make the claim; and
                                  16                  (ii) describe the nature of the documents, communications, or tangible
                                                      things not produced or disclosed—and do so in a manner that, without
                                  17                  revealing information itself privileged or protected, will enable other
                                                      parties to assess the claim.
                                  18

                                  19          With respect to the documents at issue in this dispute, Unum’s privilege log fails the

                                  20   requirements in subsection (ii). It does not identify the type of communications the documents

                                  21   were, the authors or recipients, their employers or affiliation, whether they were attorneys, or the

                                  22   dates of the communications. Without this information, it is impossible to evaluate Unum’s claim

                                  23   of privilege. The Court orders Unum to fix these entries on its privilege log and file an amended

                                  24   log by May 15, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 12, 2020

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
